Citation Nr: 1419297	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-49 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral wrist disability.

2.  Entitlement to service connection for back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and from March 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  As the Veteran and her representative discussed the severity of her service-connected bilateral knee disabilities and her reported unemployability at the April 2012 hearing, the Veteran should clarify with the RO if she wishes to file a claim for higher ratings for her knees and a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.

The Board notes that in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims, which has been considered.

The issue of entitlement to service connection for a wrist injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine had their onset in service.  






CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of the lumbar spine were incurred in service.  38 U.S.C.A. 1112, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that symptoms of her currently diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine began in and have been continuous since service.

Service treatment records (STRs) show multiple in-service complaints of lower back pain and physical therapy treatment for lumbosacral strain and muscle spasms.  Moreover, in September 1983, the physician conducting the separation physical examination noted low back pain; the Veteran also reported recurrent back pain on the report of medical history.

In October 2010, the Veteran was afforded a VA examination.  The examiner reported that the Veteran injured her back when she fell off a truck in March 1983 and that her back pain has gotten progressively worse.  The examiner provided a diagnosis of degenerative joint disease of the lumbar spine with bulging discs.  The examiner could not determine whether the Veteran's current back condition is related to the acute lumbosacral sprain noted in service without resort to mere speculation.

Private treatment records from January 2012 indicate the Veteran also has a diagnosis of degenerative disc disease and that she is receiving treatment for chronic back pain.

The Veteran testified in April 2012 about her in-service back injury and her continued back symptoms and treatment since service.  She also explained that she did not seek treatment for her back pain until 2005 because she was concerned about losing her job and that as a single mother who was also carrying for her mother, she could not afford to lose her job.

In May 2012, the Veteran's friend submitted a statement in which she explained that that she had known the Veteran for 32 years, and that the Veteran has been in constant pain with her arms, hands, legs and back since they have known each other.

In a statement received by VA in May 2012, the Veteran's private physician opined that the Veteran's back injury, which she received secondary to a fall in service, led to her continued current back problems.

The Board finds the Veteran's consistent and credible account of her low back pain symptoms, and that of her friend as to what she witnessed of the Veteran's back pain since service, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Moreover, the Veteran's assertions are supported by the private physician who opined that the Veteran's back injury, which she received secondary to a fall in service, led to her continued current back problems.  Thus, the Board finds that the VA examiner's opinion supports the Veteran's claim for service connection.  Here the Board observes that even though she could not provide a nexus opinion without resort to mere speculation, the VA examiner did not entirely dissociate the Veteran's current symptoms from her injury in service.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While in this case the Veteran's STRs do not show the existence of arthritis of the lumbar spine in service, the Veteran and her friend have competently and credibly reported a continuity of low back pain symptoms since service; moreover, the Veteran has been diagnosed as having degenerative joint disease.  As such, the Board finds that service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is warranted. 


ORDER

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.




REMAND

The Veteran's STRs indicate she had a fall in service where she may have injured her wrist.  Private treatment records from December 2008 show the Veteran has diagnoses of bilateral carpal tunnel syndrome with bilateral hand pain secondary to the carpal tunnel syndrome.  The same treatment record indicates the Veteran also has numbness of and tingling in her hands.

In April 2012, the Veteran testified that she has been having bilateral wrist swelling and pain since an in-service wrist injury.

The Board notes that the Veteran was not provided a VA examination to determine the diagnosis and the etiology of any wrist disorder she might have.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, physically or electronically, since November 2010.  Also, after obtaining the proper authorizations, obtain any outstanding private treatment records since March 2012.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, onset and severity of her bilateral wrist condition in and since service, to include any possible relationship to military service as well as any medical evidence addressing whether her bilateral wrist condition is related to or had its onset in service.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of her bilateral wrist condition.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disorder, including the Veteran's report of symptoms. 

The examiner must opine as to whether it is at least as likely as not that the Veteran has a bilateral wrist disability that is related to or had its onset in service.  The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including the Veteran's competent account of her in-service injury.

All findings and conclusions must be accompanied by a rationale and should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the benefit sought is not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


